Citation Nr: 0104735	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date for an award of a 30 percent 
evaluation for migraine headaches, prior to October 8, 198


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran had active duty from June 1979 to February 1992.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1999 rating decision of the Regional Office (RO) 
that assigned a 30 percent evaluation for migraine headaches, 
effective October 8, 1998.  The veteran subsequently 
disagreed with the effective date of the award.

The Board notes that on Department of Veterans Affairs (VA) 
Form 9, dated September 1999, the veteran requested a 
personal hearing before a Board Member at the local RO.  The 
following month, the RO advised the veteran that a "video 
conference hearing" could be scheduled in place of an in-
person hearing before a Member of the Board.  A video hearing 
was scheduled for August 7, 2000, and the veteran was 
notified of this by a letter dated in July 2000.  However, he 
did not appear at the scheduled hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991).  
Pursuant to 38 C.F.R. § 20.700 (2000), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the Regional Office (RO) for the 
following development:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





